DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 11, line 9, the limitation indicating that the cover layer comprises at least two additional circumferential stripes is incompatible with the limitation indicating that the stripes are of uniform color.  Circumferential stripes necessarily intersect and points of intersection would disrupt uniform coloration.  The scope of the claim is indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., U.S. Patent Application No. 2013/0130841, in view of Morgan et al., U.S. Patent Application No. 2004/0176184. As to Claim 1, Morgan, ‘841, teaches a golf ball comprising a core (12) and a cover layer (14, 16) formed from a polyurethane or polyurea, paragraphs 0026 and 0043-0045.  The cover layer may define a first surface area portion (CP1) of uniform first color (B) and a second surface area portion (CP2) of a uniform second color (D), paragraph 0006.  The first color may be different from the second color, paragraph 0008.  The examiner notes that the first surface area and the second surface area comprise two colors.  It follows that the first and second surface areas each have a uniform color.  Morgan, ‘841, teaches that the first and second surface area portions may comprise half shells, which may be joined around a core to form the ball, paragraph 0024 and see Figure 1.  It follows that a seam is present between the first surface area portion and the second surface area portion.  Morgan, ‘841, As to Claim 3, Morgan, ‘841, teaches that the half-shells may have different colors intended to provide a bi-color ball, paragraphs 0025 and 0026.  Colors may be blue, red, yellow, purple, orange, green, etc., paragraph 0020.  It follows that two different non-white colors may be selected to provide the bi-colored ball.  As to Claim 4, Morgan, ‘841, teaches that the total surface area of the first and second surface area portions may be substantially similar, paragraph 0026, and that the first and second surface area portions may be half-shells, paragraph 0024, suggesting that the total surface areas may be equal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide equal total areas of the first and second surface area portions, as suggested.  As to Claim 6, Morgan, ‘841, teaches that the first and second surface area portions may each be in the shape of a hemisphere (half-shell), paragraph 0024 and see Figure 1.  As to Claim 7,  Morgan, ‘841, teaches that the first and second surface area portions may together constitute the entire surface area of the golf ball, paragraph 0016.  As to Claim 15, Morgan, ‘184, teaches that polyurethane cover material may be made by reacting a polyurethane prepolymer, noting a polyisocyanate and polyol, paragraph 0068, a diol, paragraph 0079, a diamine chain extender, paragraph 0078, and a color additive, paragraph 0152.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with polyurethane components as claimed and as taught by .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, “184, as applied to claim 1 above, and further in view of Klein, U.S. Patent Application No. 2007/0207874.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  Further, Morgan, ‘841, teaches that the half-shells may have different colors intended to provide a bi-color ball, paragraphs 0025 and 0026.  Colors may be blue, red, yellow, purple, orange, green, etc., paragraph 0020.  It follows that two different colors may be selected to provide the bi-colored ball.  Morgan, ‘841, as modified, does not specifically name white as a color choice.  Klein teaches that regions of a golf ball may be have different colors and that one region may be green and another region may be white, paragraph 0019.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with white as a different color choice for a region of golf ball surface, as taught by Klein, to provide Morgan, ‘841, as modified, with a known substitute color choice for a region having a different color.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘184, as applied to claim 1 above, and further in view of Hanna et al., U.S. Patent No. 9,283,443.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  Morgan, ‘841, as modified, is silent as to a pole stamp.  Hanna teaches that a golf ball may be provided with a pole stamp, Col. 3, ln. 40-45.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with a pole stamp, as taught by Hanna, to provide Morgan, ‘841, as modified, with a known substitute mark for a golf ball.  Morgan, ‘841, as modified, discloses the claimed invention In re Japikse, 86 USPQ 70 (CCPA 1950).
Claims 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘184, as applied to claim 1 above, and further in view of Kuntimaddi, U.S. Patent Application No. 2014/0066229.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 8, Morgan, ‘841, as modified, is silent as to a circumferential stripe.  Kuntimaddi teaches a golf ball being painted over its entire outer surface, partially masked and painted with a second color different from the first, and repeating “n” times to produce a golf ball having “n” different colors on the surface, paragraph 0047.  Kuntimaddi teaches that a ball may be painted with a first color, masked with a first masking part covering less than half of the sphere, painted with a second color, masked with a second mask part covering less than half of an opposite portion of the sphere,  and painted with a third color, paragraph 0058 and see Figure 8.  The central stripe of a uniform third color is a circumferential stripe different from the first and second colors.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with a circumferential stripe of a third color different from the first two colors, as taught by Kuntimaddi, to provide Morgan, ‘841, as modified, with an equatorial stripe, which stands out visually, to yield the predictable result of facilitating alignment of an aesthetically pleasing ball.  Morgan, ‘841, as modified, discloses the claimed invention except for providing that the circumferential stripe may be located on the seam.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the circumferential stripe on the In re Japikse, supra.   As to Claims 9 and 12, Kuntimaddi teaches that a first surface area portion (34) may be dome shaped and that a second surface area (36) portion may be dome shaped, see Figure 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with dome shaped first and second surface area portions, as taught by Kuntimaddi, to provide Morgan, ‘841, as modified, with a known substitute shape for golf ball surface area portions.  As to Claim 10, Kuntimaddi teaches that the first and second surface area portions together with the circumferential stripe may constitute the entire surface area of the golf ball, paragraph 0058 and see Figure 8.  As to Claims 11 and 14, Morgan, ‘841, as modified by Morgan, ‘184, and Kuntimaddi, is applied as in Claims 1 and 8, with the same obviousness rationales being found applicable.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘184, and Kuntimaddi, as applied to claim 11 above, and further in view of Williams, U.S. Patent Application No. 2012/0071275.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  Morgan, ‘841, as modified, is silent as to the two additional circumferential stripes being white.  Williams teaches that a golf ball may be provided with a dark color background and white stripes, paragraph 0029.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select white as a color for golf ball stripes, as taught by Williams, to provide Morgan, ‘841, as modified, with a known substitute color of white to provide a known substitute contrasting color for a circumferential stripe on a golf ball.  
Claims 11 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘184, and Kuntimaddi,, and further in view of Boyer, In re Japikse, supra.  With particular regard to Claim 14, Kuntimaddi is applied as in Claim 8 with regard to the differing colors of the first and second surface area portions and the circumferential stripe.  Boyer teaches that contrasting colors may be selected for the portions of the ball surface, suggesting that the two additional stripes may have a color different from the circumferential stripe, paragraph 0031.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with two .  

    PNG
    media_image1.png
    508
    742
    media_image1.png
    Greyscale


Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        11 February 2022